UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6747


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CORNELL WINFREI MCCLURE, a/k/a Droopy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:01-cr-00367-DKC-1; 8:08-cv-01830-DKC)


Submitted:   October 18, 2016             Decided:   October 21, 2016


Before WILKINSON, KING, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cornell Winfrei McClure, Appellant Pro Se.  Bryan E. Foreman,
Assistant United States Attorney, Greenbelt, Maryland, James
Marton Trusty, Assistant United States Attorney, Washington,
D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Cornell      Winfrei      McClure    seeks       to   appeal    the     district

court’s order denying his 28 U.S.C. § 2255 (2012) motion.                           We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

     The district court’s order was entered on the docket on

August 10, 2011.        The notice of appeal was filed on May 3, 2016.

Because McClure failed to file a timely notice of appeal or to

obtain    an   extension       or   reopening    of    the   appeal    period,     we

dismiss the appeal.         We dispense with oral argument because the

facts    and   legal    contentions      are    adequately    presented       in   the

materials      before   this    court    and    argument     would    not    aid   the

decisional process.

                                                                            DISMISSED




                                          2